                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

BERNARD MCMAUGH                       :
                                      :
       v.                             :                      No. 1:20-cv-00067-MSM-LDA
                                      :
PATRICIA COYNE-FAGUE                  :

                           RESPONSE TO SHOW CAUSE ORDER

       Respondent State of Rhode Island moved to dismiss petitioner Bernard McMaugh’s

Habeas Petition because it is time-barred under 28 U.S.C. § 2244(d)(1) and McMaugh has not

exhausted his state court remedies in accordance with 28 U.S.C. § 2254(b)(1)(A). See Docket

Entry No. 3 at 5-8. The State does not waive either of those defenses. It agrees, however, that

McMaugh’s Habeas Petition also appears to be moot.

       McMaugh does not attack his state court convictions in his Habeas Petition, but rather, the

Parole Board’s October 2016 decision to parole him from the life sentence that he was serving for

murder to a consecutive ten-year sentence for conspiracy. McMaugh asks this Court to order his

“[i]mmediate release from confinement on parole status on both sentences under the terms and

conditions as set forth by the Parole Board on [April 20, 2016].” Habeas Petition at 14. Since

McMaugh has been released on parole, and there do not appear to be any collateral consequences

to McMaugh from the Parole Board’s October 2016 decision, this case no longer presents a case

or controversy and, as such, is moot. See, e.g., Cobos v. Unger, 534 F. Supp. 2d 400, 404

(W.D.N.Y. 2008) (“[F]ederal courts have dismissed habeas petitions on mootness grounds where

the petitioner had challenged only the legality of a parole denial but not the underlying conviction

or sentence and subsequently was released on parole during the pendency of the petition.”) (citing

cases); see also Snow v. Hill, 203 F. App’x 84, 85-86 (9th Cir. 2006); Carson v. Quarterman, No.
3:08-CV-0099-K ECF, 2009 WL 1683401, at *2-*3 (N.D. Tex. 2009); Mathews v. Hendricks, No.

Civ. A. 04-4033 (AET), 2005 WL 1115967, at *1-*3 (D.N.J. 2005).

       For this reason, as well as those that the State articulated in the memorandum of law that it

filed in support of its motion to dismiss, this Court should dismiss Bernard McMaugh’s Petition

Under 28 U.S.C. § 2254 For Writ Of Habeas Corpus By A Person In State Custody.



                                                   Respectfully submitted,
                                                   STATE OF RHODE ISLAND
                                                   By its Attorneys,

                                                   PETER F. NERONHA
                                                   ATTORNEY GENERAL

                                                   /s/ Christopher R. Bush
                                                   _____________________________
                                                   Christopher R. Bush, #5411
                                                   Assistant Attorney General
                                                   Office of the Attorney General
                                                   150 South Main Street
                                                   Providence, RI 02903
Date: February 5, 2021                             (401) 274-4400



                                         CERTIFICATION

       I certify that on February 5, 2021, I filed this document electronically and that it is available
for viewing and downloading from the ECF system. I also certify that I mailed a copy of this
document to the following on February 5, 2021: 1

       Bernard McMaugh
       P.O. Box 8274
       Cranston, R.I. 02920

                                       /s/ Christopher R. Bush
                                     ______________________


1
 Although Mr. McMaugh is no longer incarcerated at the Adult Correctional Institutions, he has
not provided the State (or this Court) with a new address.

                                                   2
